DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 04/01/2021 has been entered. Claims 7-27 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ray King on 04/05/2021.
The application has been amended as follows: 
7-21. (Cancelled)

22. (Currently Amended) A method comprising: 
forming a first metallization layer over a substrate, the first metallization layer including first and second circular patch antennas symmetrically aligned with one another; 
forming a second metallization layer over the first metallization layer, the second metallization layer having first, second and third portions, the first and second portions configured to communicate with the first and second antennas respectively; 
forming a third metallization layer over the second metallization layer, the third metallization layer having fourth, fifth and sixth portions configured to communicate with the first, second and third portions respectively; and 
forming a fourth metallization layer over the third metallization layer, the fourth metallization layer having seventh, eighth and ninth portions configured to communicate with the fourth, fifth and sixth portions respectively, in which the ninth portion has an opening, the seventh and eighth portions are located within the opening, and the seventh and eighth portions form respective first and second elliptical patch antennas symmetrically aligned with one another.

25. (Currently Amended) The method of Claim 24, further comprising: 
forming a second dielectric layer between the second and third metallization layers;
forming fifth and sixth vias extending between the second and third metallization layers, in which the fifth via is configured to communicate with the first and fourth portions, and the sixth via is configured to communicate with the second and fifth portions; and 
forming seventh vias extending between the second and third metallization layers, in which the seventh vias are configured to communicate with the third portion and the sixth portion.

Allowable Subject Matter
Claims 22-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 04/01/2021, as well as the claim amendments made above in the examiners amendment, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Leiba et al. (U.S. 2011/0309899), Tatarnikov et al. (U.S. 2011/0115676), Akkermans (U.S. 2010/0001906), Lieba (U.S. 8674892), Han (U.S. 7944320), Dunn (U.S. 2007/0139294), Walto (U.S. 71903015), Suzuki et al. (U.S. 8455954), Rollin et al. (U.S. 9024417), and Liu et al. (U.S. 8558637), and the other cited references are all cited as teaching some elements of the claimed invention including a first metallization layer, a second metallization layer, a third metallization layer, a fourth metallization layer, and patch antennas. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845